UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4754


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY CHESTER WEBER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:11-cr-00227-MBS-1)


Submitted:   July 13, 2012                 Decided:   August 23, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Winston D. Holliday,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Stanley Chester Weber pled guilty pursuant to a plea

agreement        to    one   count    of   knowingly         and    willfully        making    a

threat to take the life of, to kidnap, and to inflict bodily

harm upon the President of the United States, in violation of 18

U.S.C. § 871 (2006), and was sentenced to twelve months and one

day    in       prison.      On    appeal,     Weber’s          counsel    filed       a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that       he   reviewed     the   record      and       “concluded       that   the       appeal

presents          no    legally       non-frivolous             questions.”            Counsel

nonetheless set forth as two possible issues whether:                                  (1) the

district court fully complied with Fed. R. Crim. P. 11 when it

accepted         Weber’s     guilty    plea;       and    (2)    the   district        court’s

sentence         was   reasonable.           Weber        did    not      file   a     pro     se

supplemental brief, although informed of his right to do so.

The government elected not to file a response to the Anders

brief.

                 Because     the   government        did     not    invoke       the       appeal

waiver, this court conducted an Anders review in accordance with

circuit         precedent. 1          Following           this     review,       we        sought

       1
       United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.
2007) (“If an Anders brief is filed, the government is free to
file a responsive brief raising the waiver issue (if applicable)
or do nothing, allowing this court to perform the required
Anders review.”).


                                               2
supplemental briefing from the parties on a sentencing issue

pursuant to Tapia v. United States, 131 S. Ct. 2382 (2011).

Weber     filed    a   supplemental        brief,       arguing      that   his    sentence

violated     Tapia.       The   government         responded,         arguing      that    the

district court did not violate Tapia when it imposed Weber’s

sentence and that, even if it did, the doctrine of invited error

would apply.           The government also moved to dismiss the appeal

based on the appeal waiver in Weber’s plea agreement. 2                                  Weber

responded to the government’s motion to dismiss, arguing that

whether the district court committed plain error in sentencing

is beyond the scope of the waiver because he could not have

foreseen the potential for sentencing error.

             A    defendant     may    waive      the    right       to   appeal    if    that

waiver is knowing and intelligent.                  United States v. Poindexter,

492   F.3d    263,      270   (4th    Cir.       2007).         An    appeal    waiver      is

generally        considered     to    be   knowing        and     intelligent       if    the

district court specifically questioned the defendant concerning

the waiver provision during the Rule 11 colloquy and the record

      2
       We recognize that our precedent and local rules allow the
government to defer invoking an appeal waiver. See Poindexter,
492 F.3d at 270; 4th Cir. R. 27(f)(stating that "[m]otions to
dismiss based upon the ground that the appeal is not within the
jurisdiction of the Court or for other procedural grounds may be
filed at any time.").     Here, however, the government's last-
minute invocation of the waiver has resulted in a substantial
expenditure of time and resources on an issue that the
government now urges we not resolve on the merits.



                                             3
indicates that the defendant understood the full significance of

the waiver and was not denied effective assistance of counsel.

See United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

          Whether a defendant validly waived his right to appeal

is a question of law that we review de novo.                    United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                       This court will

enforce a valid waiver so long as “the issue being appealed is

within the scope of the waiver.”             Id. (citing United States v.

Attar, 38 F.3d 727, 731-33 (4th Cir. 1994)).

          Weber’s plea agreement contained a broad waiver of his

right to challenge his conviction and sentence on appeal, except

for claims of prosecutorial misconduct or ineffective assistance

of   counsel.         On   appeal,   Weber       does     not     challenge    the

voluntariness of his waiver, nor does the record support such a

challenge.    At the Rule 11 hearing, the government specifically

highlighted     the   appeal   waiver       in   its    summary    of   the   plea

agreement, and the district court verified that Weber understood

the agreement’s terms and wished to plead guilty.

          Accordingly, because Weber knowingly and voluntarily

entered into the waiver and the government now seeks to enforce

it, we dismiss Weber’s appeal as to the claims raised in the

Anders brief and supplemental brief, which are clearly within

the waiver’s scope.



                                        4
           In accordance with the requirements of Anders, we have

examined   the    entire    record    and   have   found    no    unwaived     and

meritorious issues.        We therefore affirm the district court’s

judgment, in part.

           This    court    requires    that    counsel     inform     Weber    in

writing of his right to petition the Supreme Court of the United

States for further review.       If Weber requests that a petition be

filed,   but   counsel     believes    that    such    a   petition    would   be

frivolous,     then   counsel   may    move    this    court     for   leave   to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Weber.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       5